 



Exhibit 10.6
HUNTINGTON SUPPLEMENTAL RETIREMENT INCOME PLAN
(Restated Effective January 1, 2008)
     The Huntington Bancshares Supplemental Retirement Income Plan was adopted
effective January 1, 1994, restated effective January 1, 2000, and hereby is
amended and restated again effective January 1, 2008, solely for the purpose of
providing supplemental benefits to certain highly compensated employees whose
benefits under the Huntington Bancshares Retirement Plan are limited by Internal
Revenue Code Section 415 or 401(a)(17). This Supplemental Retirement Income Plan
is an unfunded “top hat plan” subject only to certain reporting and disclosure
rules of the Employee Retirement Income Security Act of 1974 (ERISA).
     Huntington Bancshares Incorporated does hereby continue the Plan for the
benefit of Eligible Employees of Huntington Bancshares Incorporated and its
Related Companies in a restated form on the terms and conditions set forth
below:
ARTICLE I
Definitions
     Section 1.01. Code means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.
     Section 1.02. Company means Huntington Bancshares Incorporated. Related
Company shall have the meaning given it by Article I of the Qualified Plan.
     Section 1.03. Committee means the Retirement Committee appointed pursuant
to Article IX of the Qualified Plan.
     Section 1.04. Compensation
     (a) Compensation (effective for compensation earned prior to January 1,
2000) means the monthly equivalent of the total cash remuneration paid for
services rendered to an Employer during the calendar Year excluding overtime
pay, bonuses, incentive compensation, stock options, disability payments,
contributions to any public or private benefit plan and other forms of irregular
payments, pensions or other deferred compensation. Where payments not for
services such as payments for travel or expenses, are not separately stated, the
Committee may determine and make appropriate reduction for such payments.
Compensation shall include any salary reduction or salary deferral amounts
pursuant to plans sponsors by the Employer under Sections 125 and 401(k) of the
Code.
     In respect to an Employee who transferred directly into the employ of an
Employer from a Related Company, applicable earnings for services rendered to
the Related Company shall be treated as Compensation from his Employer for
purposes of this Plan.

 



--------------------------------------------------------------------------------



 



     (b) Compensation (effective for Compensation earned after December 31,
1999) means the monthly equivalent of all wages, salaries, fees for professional
service and other amounts (whether or not paid in cash) for personal services
actually rendered in the course of employment with an Employer (as adjusted by
this Section), but only to the extent includible in gross income. This
definition of Compensation is modified by the following additions and
exclusions. The definition includes 50% (fifty percent) of overtime pay,
bonuses, and incentive or commission compensation paid pursuant to incentive
plans with one year or less measurement periods. Compensation includes periodic
payments pursuant to the Huntington Transition Pay Plan paid with respect to
reductions in force that were communicated to affected associates prior to
June 15, 2006 pursuant to the Huntington Transition Pay Plan, amounts deferred
pursuant to plans sponsored by the Employer under Sections 125 and 401(k) of the
Code and compensation deferred pursuant to the Huntington Supplemental Stock
Purchase and Tax Savings Plan. Compensation includes 50% (fifty percent) of
amounts deferred under plans providing for the deferral of bonuses paid pursuant
to a plan with a one year or less measurement period. This definition of
Compensation does not include severance pay, incentive or commission
compensation paid pursuant to incentive plans with longer than one year
measurement periods, deferred compensation except compensation deferred pursuant
to the Huntington Investment and Tax Savings Plan, the Huntington Supplemental
Stock Purchase and Tax Savings Plan, a cafeteria plan pursuant to Code
Section 125 and 50% (fifty percent) of amounts deferred by plans providing for
the deferral of bonuses paid pursuant to a plan with a one year or less
measurement period, payments pursuant to welfare benefit plans, noncash
compensation income imputed for tax purposes only, reimbursements or other
expense allowances, signing bonuses and similar payments, compensation
attributable to the grant or exercise of stock options of any kind,
contributions to any public or private benefit plan and other forms of irregular
payments, pensions or other forms of deferred compensation. This definition of
Compensation only applies to Compensation earned after December 31, 1999.
     In respect to an Employee who transferred directly into the employ of an
Employer from a Related Company, applicable earnings for services rendered to
the Related Company shall be treated as Compensation from his Employer for
purposes of this Plan.
     Section 1.05. Covered Compensation means the average of Social Security
taxable wage bases for the 35-year period ending with the year of the
individual’s Social Security retirement age (as defined in section 414(b)(8) of
the Code). For purposes of this Section, Covered Compensation amounts shall be
determined and fixed on the date of a Participant’s separation from service so
that the Social Security wage base in the year of a Participant’s separation
from service will be projected until the Participant’s Social Security normal
retirement age.
     Section 1.06. Credited Service shall be determined as provided in the
Qualified Plan; provided, however, the Pension Review Committee of the Company’s
Board of Directors, may in its sole and absolute discretion, grant Participants
additional Service and/or Credited Service solely to determine benefits pursuant
to this Plan.
     Section 1.07. Deferred Vested Pension shall have the meaning given to it by
Article I of the Qualified Plan; provided however, with respect to a
Participant, who was a participant in a Predecessor Plan and whose Credited
Service does not include service accrued under the

-2-



--------------------------------------------------------------------------------



 



Predecessor Plan, the term Deferred Vested Pension does not include the portion,
if any, of such Participant’s Deferred Vested Pension attributable to such
Predecessor Plan.
     Section 1.08. Disability Retirement Pension means the disability benefit
payable to a Participant pursuant to the Qualified Plan; provided however, with
respect to a Participant, who was a participant in a Predecessor Plan and whose
Credited Service does not include service accrued under the Predecessor Plan,
the term Disability Retirement Pension does not include the portion, if any, of
such Participant’s Disability Retirement Pension attributable to such
Predecessor Plan.
     Section 1.09. Definitions. If a term is treated as a defined term in this
Plan and is not specifically defined in this Article, the term shall have the
meaning given it by Article I of the Qualified Plan.
     Section 1.10 Eligible Employee means any Employee who satisfies all of the
conditions enumerated below:
     (a) The Employee must be a participant in the Huntington Bancshares
Retirement Plan;
     (b) The Employee’s Huntington Bancshares Retirement Plan benefit exceeds
the limitation of Internal Revenue Code section 415(b) or the Employee’s annual
compensation as defined by the Qualified Plan exceeds the limits of Code
Section 401(a)(17); and
     (c) The Employee has been nominated by the Compensation Committee of the
Company’s Board of Directors as an Eligible Employee if conditions (a) and
(b) of this Section are satisfied.
     Additionally, Eligible Employees also include participants in the Qualified
Plan whose Qualified Retirement Plan Benefit is reduced as a result of deferrals
made under the Huntington Executive Deferred Compensation Plan at the time the
Qualified Retirement Plan Benefit is finally determined under the Qualified
plan.
     An Eligible Employee will continue to participate until his participation
terminates in accordance with the provisions of this Plan or by Action of the
Compensation Committee of the Company’s Board of Directors. This Plan does not
provide a minimum benefit and no payment may be due pursuant to Section 1.18.
     The benefit (if any) of any Eligible Employee who was an Eligible Employee
prior to January 1, 2000, who is not an Eligible Employee thereafter shall be
“frozen” effective December 31, 1999, and administered in accordance with
principles applicable to Qualified Plan frozen benefits. The term “frozen” means
an employee’s accrued benefit is determined as if the employee actually
terminated employment with the Company or a Related Company on December 31,
1999, (or the date the employee actually terminated employment with the Company
or a Related Company, if earlier).

-3-



--------------------------------------------------------------------------------



 



     Section 1.11. Final Average Compensation means a Participant’s average
monthly Compensation during the highest five (5) consecutive calendar years
preceding (but not including) the year of Late, Normal or Early Retirement or
other termination of employment, as applicable.
     If the Participant shall not have completed five (5) calendar Years of
Service, such average shall be based on his Compensation averaged over such
lesser period of Service. For a Participant who incurs an Approved Absence or
who is rehired after a Break in Service with his prebreak Service restored, the
Plan Years and his Approved Absence or Break in Service shall be considered
consecutive Plan Years even though they were not contiguous.
     Section 1.12. Participant means any Eligible Employee entitled to a benefit
under the Qualified Plan.
     Section 1.13. Plan means the Huntington Bancshares Supplemental Retirement
Income Plan, as set forth herein or as hereafter amended.
     Section 1.14. A Predecessor Plan means a plan which has merged into the
Qualified Plan.
     Section 1.15. Preretirement Survivor’s Benefit shall have the meaning given
it by Article I of the Qualified Plan; provided however, with respect to a
Participant, who was a participant in a Predecessor Plan and whose Credited
Service does not include service accrued under the Predecessor Plan, the term
Preretirement Survivor’s Benefit does not include the portion, if any, of such
Participant’s Preretirement Survivor’s Benefit attributable to such Predecessor
Plan.
     Section 1.16. Qualified Plan means the Huntington Bancshares Retirement
Plan as restated effective January 1, 1989, as it may be amended from time to
time.
     Section 1.17. Qualified Plan Retirement Benefit means the Accrued
Retirement Pension payable to a Participant pursuant to the Qualified Plan by
reason of his termination of employment with the Company and all Related
Companies for any reason; provided however, with respect to a Participant, who
was a participant in a Predecessor Plan, and whose Credited Service does not
include service accrued under the Predecessor Plan, the term Qualified Plan
Retirement Benefit does not include the portion, if any, of such Participant’s
Qualified Plan Retirement Benefit attributable to such Predecessor Plan.
     Section 1.18. Supplemental Retirement Benefit and Supplemental Surviving
Spouse Benefit. Supplemental Retirement Benefit means the benefit payable to a
Participant pursuant to Sections 3.01, 3.02, 3.03, 3.04 and 3.05 of this Plan by
reason of the Participant’s termination of employment with the Company or a
Related Company for any reason. Supplemental Surviving Spouse Benefit means the
benefit payable pursuant to Section 4.01 to a Participant’s Surviving Spouse.
     For the purpose of determining the Supplemental Retirement Benefit and the
Supplemental Surviving Spouse Benefit the following rule of construction shall
apply: Benefits provided by the Huntington Supplemental Executive Retirement
Plan executed February 18, 1986 will be

-4-



--------------------------------------------------------------------------------



 



subtracted from the Supplemental Retirement Benefit and the Supplemental
Surviving Spouse Benefit; benefits provided by the Huntington Supplemental Stock
Purchase and Tax Savings Plan will not be subtracted from the Supplemental
Retirement Benefit or the Supplemental Surviving Spouse Benefit.
ARTICLE II
Participation
     Section 2.01. Eligibility. An Eligible Employee whose Qualified Plan
Retirement Benefit is limited by reason of the application of the limitations on
benefits imposed by the application of Section 415 or 401(a)(17) of the Code, as
in effect on the date for commencement of the Qualified Plan Retirement Benefit
shall be eligible to receive a Supplemental Retirement Benefit. If an Eligible
Employee described in the preceding sentence dies prior to commencement of his
Qualified Plan Retirement Benefit, survived by an Eligible Spouse entitled to a
Preretirement Survivor’s Benefit under the Qualified Plan, then such Spouse
shall be eligible to receive a Supplemental Surviving Spouse Benefit.
ARTICLE III
Supplemental Retirement Benefit
     Section 3.01. Normal Retirement. The Supplemental Retirement Benefit
payable to a Participant retiring on his Normal Retirement Date shall be a
monthly amount equal to the sum of Parts I and II reduced by the amount(s)
described at Part III:
PART I
     Part I only applies to Credited Service earned before July 1, 1999.

  (a)(i)    For Participants born in or before 1937, one and one quarter percent
(1.25%) of Final Average Compensation for each of the first twenty five (25)
years of Credited Service plus one percent (1.0%) of Final Average Compensation
for each year of Credited Service in excess of twenty five (25), if any, up to a
maximum of fifteen (15) additional years

PLUS

  (ii)   three quarters of one percent (.75%) of Final Average Compensation in
excess of Covered Compensation for each of the first twenty five (25) years of
Credited Service.         One and one quarter percent (1.25%) is increased to
one and three tenths percent (1.30%) for Participants born in 1938-1954 and to
one and thirty five hundredths percent (1.35%) for Participants born after 1954.
        Three quarters of one percent (.75%) is decreased to seven tenths of one
percent

-5-



--------------------------------------------------------------------------------



 



      (.70%) for Participants born in 1938-1954 and to sixty five hundredths of
one percent (.65%) for Participants born after 1954.

PART II

    Part II only applies to Credited Service earned on or after July 1, 1999.

  (a) (i)    For all Participants one percent (1.0%) of Final Average
Compensation for each year of Credited Service up to a maximum of forty
(40) years. When applying the forty year limitation on Credited Service, years
of Credited Service earned after June 30, 1999 shall be aggregated with years of
Credited Service earned before July 1, 1999.

PLUS

  (ii)   sixty five hundredths of one percent (.65%) of Final Average
Compensation in excess of Covered Compensation for years of Credited Service
earned after June 30, 1999; which when aggregated with years of Credited Service
earned before July 1, 1999 does not in the aggregate exceed twenty five
(25) years of Credited Service.

PART III (LESS)

      The monthly amount of the Qualified Plan Retirement Benefit actually
payable to the Participant under the Qualified Plan or any supplemental
executive retirement plan or agreement, sponsored or entered by the Company or
any Related Company; other than a supplemental executive retirement plan whose
primary purpose is to provide benefits in excess of amounts permitted by Code
Section 401(a)(17) or 415 with respect to a Predecessor Plan.

PART IV

      The amounts described in Parts I, II and III shall be computed as of the
date of termination of employment of the Participant with the Company or a
Related Company in the form of a straight life annuity payable over the lifetime
of the Participant only.

     Section 3.02. Early Retirement.
     A Participant who has attained age 55 and has completed ten (10) years of
Service who retires early shall be entitled to a benefit (as of the date of
income commencement) equal to the sum of (a) and (b) below, reduced by amounts
described at (c) below.

  (a)   The sum of the Participant’s Accrued Retirement Pension determined
pursuant to Section 3.01 Part I (a)(i) and Part II (a)(i) reduced by the factors
in the table below:

-6-



--------------------------------------------------------------------------------



 



      Age at which Benefits   Factors for Parts I and II (a)(i) of Commence  
the Benefit 64   .97 63   .94 62   .91 61   .88 60   .85 59   .82 58   .79 57  
.76 56   .73 55   .70

      If benefits commence other than at the above specified ages, linear
interpolation should be used to arrive at the appropriate factors.     (b)   The
sum of the Participants Accrued Retirement Pension determined pursuant to
Section 3.01 Part I(a)(ii) and Part II (a)(ii) reduced by the factors in the
table below:

      Age at which Benefits   Factors for Parts I and II (a)(ii) of Commence  
the Benefit 64   .92 63   .84 62   .76 61   .71 60   .66 59   .63 58   .60 57  
.56 56   .52 55   .48

     If benefits commence other than at the above specified ages, linear
interpolation should be used to arrived at the appropriate factors.

  (c)   Amounts payable under any other plans described in Part III of
Section 3.01 shall also be used to reduce the Supplemental Retirement Benefit
payable on Early Retirement.

     Section 3.03. Late Retirement. If a Participant does not retire at his
Normal Retirement Date, he shall be entitled to a Supplemental Retirement
Benefit commencing as of his Late Retirement Date computed as provided in
Section 3.01 of this Plan.

-7-



--------------------------------------------------------------------------------



 



     Section 3.04. Disability. If a Participant becomes eligible for a
Disability Retirement Pension under the Qualified Plan, he shall be entitled to
a monthly amount equal to the difference between (a) and (b) below:

  (a)   the monthly amount of the Disability Retirement Pension under the
Qualified Plan to which the Participant would have been entitled under the
Qualified Plan if such Disability Retirement Pension were computed without
giving effect to the limitations on benefits imposed by the application of
Section 415 or Section 401(a)(17) of the Code;

LESS

  (b)   the monthly amount of the Normal or Disability Retirement Pension
actually payable to the Participant under the Qualified Plan or any supplemental
executive retirement plan or agreement, sponsored or entered by the Company or
any Related Company; other than a supplemental executive retirement plan whose
primary purpose is to provide benefits in excess of amounts permitted by Code
Section 401(a)(17) or 415 with respect to a Predecessor Plan.

     Section 3.05. Deferred Vested Pension. If Participant becomes eligible for
a Deferred Vested Pension under the Qualified Plan, he shall be entitled to a
monthly amount equal to the difference between (a) and (b) below:

  (a)   the monthly amount of the Deferred Vested Pension to which the
Participant would have been entitled under the Qualified Plan if such benefit
were computed without giving effect to the limitations on benefits imposed by
application of Section 415 or Section 401(a)(17) of the Code;

LESS

  (b)   the monthly amount of the Deferred Vested Pension actually payable to
the Participant under the Qualified Plan or any supplemental executive
retirement plan or agreement, sponsored or entered by the Company or any Related
Company; other than a supplemental executive retirement plan whose primary
purpose is to provide benefits in excess of amounts permitted by Code
Section 401(a)(17) or 415 with respect to a Predecessor Plan.

     Section 3.06. Form of Benefit. The Supplemental Retirement Benefit payable
to a Participant shall be paid in the form of a straight life annuity over the
lifetime of the Participant only. Except as provided at Section 7.09 of the
Plan, the form of benefit described in this Section 3.06 is the only form in
which the Supplemental Retirement Benefit is paid.
     Section 3.07. Commencement of Benefit. Payment of the Supplemental
Retirement Benefit to a Participant shall commence as soon as practicable after
the Participant’s Retirement date. Notwithstanding the foregoing, if a
Participant is a “specified employee,” as defined in Section 409A(a)(2)(B)(i) of
the Code, payment of the Supplemental Retirement Benefit shall

-8-



--------------------------------------------------------------------------------



 



commence as soon as practicable after the date that is six months after the
Participant’s Retirement date. Monthly payments that otherwise would have been
made to the Participant during such six-month period shall be aggregated and
paid on this commencement date.
ARTICLE IV
Supplemental Surviving Spouse Benefit
     Section 4.01. Amount. If a Participant dies prior to commencement of
payment of his Qualified Plan Retirement Benefit under circumstances in which a
Preretirement Survivor’s Benefit is payable to his Surviving Spouse, then a
Supplemental Surviving Spouse Benefit is payable to his Surviving Spouse as
hereinafter provided. The monthly amount of the Supplemental Surviving Spouse
Benefit payable to a Surviving Spouse shall be equal to the difference between
(a) and (b) below:

  (a)   the monthly amount of the Preretirement Survivor’s Benefit to which the
Surviving Spouse would have been entitled under the Qualified Plan if such
Benefit were computed without giving effect to the limitations on benefits
imposed by application of Section 415 or 401(a)(17) of the Code to plans to
which that section applies;

LESS

  (b)   the monthly amount of the Preretirement Survivor’s Benefit actually
payable to the Surviving Spouse under the Qualified Plan or any supplemental
executive retirement plan or agreement, sponsored or entered by the Company or
any Related Company; other than a supplemental executive retirement plan whose
primary purpose is to provide benefits in excess of amounts permitted by Code
Section 401(a)(17) or 415 with respect to a Predecessor Plan.

     Section 4.02. Form and Commencement of Benefit. A Supplemental Surviving
Spouse Benefit shall be payable over the lifetime of the Surviving Spouse only
in monthly installments commencing on the first day of the month coincident with
or next following the date that the Participant would have reached the earliest
retirement age under the Qualified Plan and terminating on the date of the last
payment of the Preretirement Survivor’s Benefit made before the Surviving
Spouse’s death.
ARTICLE V
Vesting
     Section 5.01. Participant Vesting. A Participant credited with five years
of Service under the Qualified Plan shall be fully vested in the Plan or
provided with Service by the Board of Directors under section 1.06 of the Plan.
ARTICLE VI
Administration of the Plan

-9-



--------------------------------------------------------------------------------



 



     Section 6.01. Administration by the Committee. The Committee shall be
responsible for the general operation and administration of the Plan and for
carrying out the provisions thereof.
     Section 6.02. General Powers of Administration. All provisions set forth in
the Qualified Plan with respect to the administrative powers and duties of the
Company or the Committee, when relevant, shall apply to this Plan. The Company
shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. The Committee may delegate its powers and duties to one or
more members in the same manner as permitted by the Qualified Plan.
ARTICLE VII
Miscellaneous
     Section 7.01. Amendment or Termination. The Company reserves the right at
any time to amend or terminate this Plan.
     Section 7.02. No Contract of Employment. Nothing in the Plan shall be
deemed or construed to impair or affect in any manner whatsoever, the right of
the Employers, in their discretion, to hire Employees and, with or without
cause, to discharge or terminate the service of Employees or Participants.
     Section 7.03. Payment in Event of Incapacity. If any person entitled to any
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon receipt
of satisfactory evidence of his incapacity and satisfactory evidence that
another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him.
     Section 7.04. Funding. The Plan at all times shall be entirely unfunded and
no provision shall at any time be made with respect to segregating any assets of
the Company for payment of any benefits hereunder. No Participant, Surviving
Spouse or any other person shall have any interest in any particular assets of
the Company by reason of the right to receive a benefit under the Plan and any
such Participant, Surviving Spouse or other person shall have only the rights of
a general unsecured creditor of the Company with respect to any rights under the
Plan.
     Section 7.05. General Conditions. Except as otherwise expressly provided
herein, all terms and conditions of the Qualified Plan applicable to a Qualified
Plan Retirement Benefit or a Preretirement Survivor’s Benefit shall also be
applicable to a Supplemental Retirement Benefit or a Supplemental Surviving
Spouse Benefit payable hereunder. Any Qualified Plan Retirement Benefit or
Preretirement Survivor’s Benefit, or any other benefit payable under the
Qualified Plan, shall be paid solely in accordance with the terms and conditions
of the Qualified Plan and nothing in this Plan shall operate or be construed in
any way to modify, amend or affect the terms and provisions of the Qualified
Plan. However, nothing in this Section shall modify the requirement, except as
provided in Section 7.09, that all Supplemental Retirement Benefits provided by
this Plan be paid in the form of a straight life annuity.

-10-



--------------------------------------------------------------------------------



 



     Section 7.06. No Guaranty of Benefits. Nothing contained in the Plan shall
constitute a guaranty by the Company or any other entity or person that the
assets of the Company will be sufficient to pay any benefit hereunder.
     Section 7.07. Spendthrift Provision. No interest of any person or entity
in, or right to receive a benefit under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a benefit be taken, either voluntarily or involuntarily, for the satisfaction of
the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.
     Section 7.08. Applicable Law. The Plan shall be construed and administered
under the laws of the State of Ohio.
     Section 7.09. Small Benefits. If the Actuarial Equivalent of any
Supplemental Retirement Benefit or Supplemental Surviving Spouse Benefit is not
greater than the applicable dollar limit under Section 402(g)(1)(B) of the Code,
the Company may pay the actuarial value of such Benefit to the Participant or
Surviving Spouse in a single lump sum in lieu of any further benefit payments
hereunder.
     Section 7.10. Limitations on Liability. Notwithstanding any of the
preceding provisions of the Plan, neither the Company nor any individual acting
as an employee or agent of the Company shall be liable to any Participant,
former Participant, Surviving Spouse or any other person for any claim, loss,
liability or expense incurred in connection with the Plan.
     Section 7.11. Actuarial Equivalent. If any benefit required by this Plan to
be subtracted from the Supplemental Retirement Benefit provided by this Plan is
not payable in the form of a straight life annuity, such benefit’s Actuarial
Equivalent in the form of a straight life annuity shall be calculated using the
same methods as used by the Qualified Plan.
     In determining whether a Supplemental Retirement Benefit is less than
$10,000, the Committee shall employ the same actuarial method as used by the
Qualified Plan.
     Section 7.12. Taxes. All benefits payable pursuant to this Plan shall be
reduced by any and all federal, state and local taxes imposed upon the
Participant or the Beneficiary which are required to be paid or withheld by the
Company or a Related Company.
     Section 7.13. Claims Procedure. The Committee shall have complete authority
and discretion regarding benefit determinations. Unless waived by the Committee,
any person entitled to benefits hereunder must file a claim with the Committee
upon forms furnished by the Committee. Notwithstanding any other provision of
this Plan, payment of benefits need not be made until receipt of the claim and
the expiration of the time periods specified in this Section 7.13 for rendering
a decision on the claim. In the event a claim is denied, benefits need not be
made or commence until a final decision is reached by the Committee.

-11-



--------------------------------------------------------------------------------



 



     The Committee shall notify the claimant of its decision within ninety
(90) days after receipt of the claim. However, if special circumstances require,
the Committee may defer action on a claim for benefits for an additional period
not to exceed ninety (90) days, and in that case it shall notify the claimant of
the special circumstances involved and the time by which it expects to render a
decision.
     If the Committee determines that any benefits claimed should be denied, it
shall give notice to the claimant setting forth the specific reason or reasons
for the denial and provide a specific reference to the Plan provisions on which
the denial is based. The Committee shall also describe any additional
information necessary for the Participant to perfect the claim and explain why
the information is necessary. Such claimant shall be entitled to full and fair
review by the Committee of the denial. The claimant shall have sixty (60) days
after receipt of the denial in which to file a notice of appeal with the
Committee. A final determination by the Committee shall be rendered within sixty
(60) days after receipt of the claimant’s notice of appeal. Under special
circumstances such determination may be delayed for an additional period not to
exceed sixty (60) days, in which case the claimant shall be notified of the
delay prior to the close of the initial sixty (60) day period. The Committee’s
final decision shall set forth the reasons and the references to the Plan
provisions on which it is based. The Committee shall have discretion in
interpreting the terms of the Plan and in making claim determinations. Final
determinations shall be made by the Committee and such determinations shall be
conclusive and binding on all persons. The Committee shall be deemed to have
properly exercised its authority unless it has abused its discretion hereunder
by acting arbitrarily and capriciously.
     Section 7.14. Gender and Number. The masculine gender shall be deemed to
include the feminine, the feminine gender shall be deemed to include the
masculine, and the singular shall include the plural unless otherwise clearly
required by the context.
     Section 7.15. Headings. The headings and subheadings in this Plan have been
inserted for convenience and reference only and are to be ignored in any
construction of the provisions hereof.
     IN WITNESS WHEREOF: the Company has caused this restated Plan to be
executed on the 18th day of October, 2007; effective January 1, 2008.

                  HUNTINGTON BANCSHARES INCORPORATED
 
           
 
           
 
           
 
  By:   /s/ Sarah Hall    
 
           
 
           
 
  Title:   Director of Benefits    
 
           

-12-